Mr. Justice Morris
delivered the opinion of the Court:
We deem it unnecessary to go into the vexed question of what constitutes a patentable process, which we had occasion to discuss in the case of In re Weston, 11 App. D. C. 431, wherein we had occasion to consider at some length the various cases on the question in the Supreme Court of the United States. We agree with the Commissioner of Patents and the tribunals of his office that there is not here a true process, but only the function of an apparatus. Beyond question the claim correctly and fully expresses the function of the apparatus invented by the applicant. Does it express anything more ? Can it be conceived as independent of that apparatus ? Does not the so-called process necessarily call for the apparatus as the means, indeed, the only means, for carrying it into effect ? Can the process be described without reference to the apparatus? We do not see how this alleged process is to be conceived of independently of the apparatus the function of which is precisely the same.
The case is cited of Bowers v. San Francisco Bridge Co., 91 Fed. Rep. 381, wherein there were two patents involved, one No. 318,859 for an apparatus for dredging, and the other No. 318,860 for a process of dredging involving the same or similar apparatus. But it is very plain that this case has no application to the controversy before us. *32It was of no consequence whatever whether the patent No. 318,860 in that case for a process was valid or not. The question of its validity as a patent for a process was not made in the case. The suit was one for infringement; and both patents were sued upon jointly. Now, either the second patent was valid, or it was not. If it was valid, it was proper to include the two patents in the one suit for infringement: if it was void, it was only because the subject-matter of it, being merely the function of a machine and not a true process, was included in the first patent. We find nothing in this case that can be authority for the position of the appellant in the present case, further than the fact that the Patent Office itself has set a precedent by the issue of the two patents, Nos. 318,859 and 318,860. In the absence of explanation and of the records of these two cases, we cannot regard the precedent as having any controlling weight.
It appears to us that the appellant’s invention is fully protected by the allowance of his patent for an apparatus; and that the decision of the Commissioner of Patents, in disallowing the application for a process, is right, and should be affirmed.
The clerk will certify this opinion, and the proceedings in this court in the caúselo the Commissioner of Patents according to law. Affirmed.